On April 17,1996, it was the judgment of the Court that defendant’s prior deferred sentences are hereby revoked and that the defendant be and she is hereby sentenced to a term of forty (40) years on Count I: Robbery, a Felony, in the Women’s Correctional Facility at Billings, Montana; and to a term of six (6) months each on Count II and III: Deceptive Practices, a Misdemeanor, in the Missoula County Jail in Missoula, Montana. The sentences shall run concurrently with each other and consecutively to the sentences imposed in Cause No. 11822 and 11834. That, however, thirty (30) years of defendant’s sentence on Count I is hereby suspended on the terms and conditions as listed in the April 17,1996judgment. The defendant shall receive credit from April 28, 1995 (in and out same day); from June 19, 1995, through July 12, 1995; and from *128October 14, 1995, through date of sentencing, April 17, 1996, for two hundred twelve (212) days jail time which she has previously served. It is further ordered that restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victim. The restitution shall be disbursed as set out in the Judgment done in open Court on the 27th days of September, 1995.
DATED this 2nd day of December, 1996.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Deputy County Attorney Robert Zimmerman of Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Chenoa Rae Toulouse for representing herself in this matter and also Deputy County Attorney Robert Zimmerman for representing the State.